United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2388
                         ___________________________

                                  Jonathan D. Smith

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    State of Missouri; City of St. Louis; MSI/Workhouse; Corrections Medical
  Services, Corizon; Dean Minor; Matthew W. Huckeby; Sarah Johnson; Alison
Bischoff; Jennifer Joyce; Mark Meyer; David Brown; John Nocchiero; Donnell W.
 Tanksley; Amy Sandler; Evans Buchheim; Sheriff Department; Robin Carnahan;
                       Russell Carnahan; Moberly Mailroom

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - Hannibal
                                   ____________

                            Submitted: October 22, 2015
                             Filed: October 30, 2015
                                    [Published]
                                  ____________

Before LOKEN, BOWMAN, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Jonathan Smith appeals from the order of the District Court dismissing his civil
action without prejudice. The District Court construed Smith’s motion to proceed
in forma pauperis on appeal as also seeking relief under Rule 60(b) of the Federal
Rules of Civil Procedure. The court then determined that it lacked jurisdiction to rule
on the request for Rule 60(b) relief because Smith had simultaneously filed a notice
of appeal (NOA). We agree that the motion should be construed as seeking Rule
60(b) relief, but we hold that the District Court was mistaken in believing that it
lacked authority to rule on the motion, which was filed within 28 days of the district
court’s order. See Fed. R. App. P. 4(a)(4)(A)(vi) (the time to appeal runs from the
date of the order disposing of a Rule 60 motion if that motion is filed within 28 days
of the judgment), 4(a)(4)(B)(i) (if a party files a NOA after judgment is entered but
before the district court disposes of a timely Rule 60 motion, the NOA becomes
effective upon entry of an order disposing of the pending motion); see also, Miles v.
Gen. Motors Corp., 262 F.3d 720, 722 (8th Cir. 2001) (noting that a notice of appeal
filed while a postjudgment motion is pending in the district court “is treated as merely
dormant” until that court rules on the motion). Because Smith’s NOA will not
become effective until after the District Court has ruled on his request for Rule 60(b)
relief, we lack jurisdiction over the appeal at this time. We will take up Smith’s now-
dormant appeal, and his pending appellate motions, after the District Court has ruled
on the postjudgment motion and the appeal ripens. See Miles, 262 F.3d at 722.

     The District Court is directed to forward its order ruling on the postjudgment
motion to the clerk of this court.
                        ______________________________




                                          -2-